IN THE SUPREl\/[E COURT OF THE STATE OF DELAWARE

INFECTIOUS DISEASE §
ASSOClATES, P.A., § No. 62, 2016
§
Def`endant BeloW, § Court BeloW_Superior Court
Appellant, § of` the State of Delaware
§
v. § C.A. No. Nl3C-12-218
§
JoHN DoEl, §
§
Plaintiff Below, §
Appellee. §

Submitted: October 13, 2016
Decided: October l4, 2016

Bef`ore HOLLAND, VALIHURA, and VAUGI-IN, Justices.
0 R D E R

This 14th day of` October 2016, having considered this matter on the briefs
filed by the parties and after oral argument, the Court has concluded that the final
judgment of` the Superior Court Should be affirmed for the reasons stated in its
February l, 2016 opinion.

NOW, THEREFORE, IT IS ORDERED that the final judgment of the
Superior Court is AFFIRMED.

BY THE COURT:

AW,@?TMM

Justice q

 

1 The Court assigned a pseudonym to the party pursuant to Supreme Court Rule 7(d).